EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeff Kamenetsky on 11/2/21.
The application has been amended as follows: 

In claim 1, in line 1, “the” in front of “interior” has been deleted and replaced with --an--. 

Claims 5 - 10 have been canceled. 

In claim 11:
in line 12, “an” in front of  “open” has been deleted and replaced with --the--.
In line 15, --wherein the step of extracting the foldable privacy curtain includes-- has been inserted in front of “pivoting”.

In claim 13, in line 2, “the” in front of “lower” has been deleted and replaced with --a--. 

In claim 15, in line 1, “area” has been deleted.   

Claims 1, 3 - 4, and 11 - 16 and 18 - 20 are allowed. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN DEERY/Primary Examiner, Art Unit 3754